Citation Nr: 0908278	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  03-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disorder 
secondary to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to April 
1969.

This appeal arises from a July 2002 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO).  The appellant testified as a personal 
hearing at the RO in September 2003.

When the appellant originally appealed the above RO decision, 
there were three issues on appeal.  Those issues were as 
follows:

1.  Whether new and material evidence has 
been submitted sufficient to reopen the 
appellant's claim for entitlement to 
service connection for headaches, to 
include migraine headaches.

2.  Entitlement to service connection for 
a lung disorder secondary to exposure to 
asbestos.

3.  Entitlement to an increased 
evaluation for facial scars.

The Board issued a decision on all three issues.  The date of 
that decision was January 11, 2005.  After receiving 
notification of that decision, the appellant appealed to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  

Upon reviewing the appellant's claim, the Court concluded 
that the appellant had not, in fact, appealed the issue 
involving facial scars.  However, it did find that the other 
two issues had been appealed, and as such, the Court had 
jurisdiction.  Upon reviewing the decision, the Court adopted 
a Joint Motion for Partial Remand submitted by the parties.  
In adopting that Motion, the Court found that the Board 
breached its duty to assist the appellant when it failed to 
obtain VA medical records in accordance with 38 U.S.C.A. § 
5103A (West 2002 and Supp. 2005).  The Court found that prior 
to issuing its decision, the Board should have attempted to 
obtain all of the appellant's medical records from the St. 
Louis VA Medical Center.  Since it did not do that but 
instead issued a decision with respect to both issues, the 
Board breached its duty to assist.  The Court then, via an 
Order dated January 10, 2006, returned the claim back to the 
Board for compliance with its action. 

Following the Court's action, the Board remanded the claim to 
the RO via the Appeals Management Center (AMC).  This 
occurred in September 2006.  In the remand, the Board 
specifically requested that the VA obtain all of the 
appellant's VA medical records and include those records 
within the claims folder.  Additionally, as the case was 
being remanding for the purpose of obtaining all of the 
appellant's VA medical records, the Board also requested that 
the appellant undergo a pulmonary examination by the VA in 
order to determine whether he was suffering from a pulmonary 
disability related to his military service.  Hence, the claim 
was sent to the AMC for processing.

The record indicates that the appellant did undergo a VA 
examination and the results of that examination, along with 
an addendum to the exam report, have been included in the 
claims folder for review.  Additionally, the appellant's VA 
medical treatment records located at the St. Louis VA Medical 
Center (VAMC) were obtained and included in the claims folder 
for review.  The information was forwarded to the AMC, which, 
in turn, continued to deny the appellant's claim for 
benefits.  It is noted, however, that the AMC did grant the 
appellant's request to reopen his claim involving headaches 
and subsequently granted service connection for headaches.  
The AMC has since returned the case to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant served in the US Navy aboard the USS 
Shangri-La (CVA 38) where he may have been exposed to 
asbestos in the performance of his military duties.  

3.  The appellant has been diagnosed as suffering from 
chronic obstructive pulmonary disease (COPD).  He has not 
been diagnosed as suffering from any type of pulmonary 
disabilities, diseases, or conditions related to asbestosis 
or caused by exposure to asbestos.

4.  A VA pulmonary specialist has diagnosed the appellant as 
suffering from obstructive pulmonary disease and has 
attributed said condition to the appellant's many years of 
cigarette smoking.


CONCLUSIONS OF LAW

1.  Service connection for asbestosis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  The appellant's chronic obstructive pulmonary disease was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant from the agency of original jurisdiction (AOJ).  
The first letter was sent to the appellant in March 2002 
prior to the original July 2002 rating decision.  Subsequent 
letters have been sent to the appellant and his accredited 
representative since the issuance of that original decision.  
These letters informed the appellant of what evidence was 
required to substantiate the claim for service connection and 
of his, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant and his attorney over the 
long course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit 
in this case; and (2) based on the claimant's and his 
attorney's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See 
Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  It is specifically noted that as a result of the 
Court's actions and the subsequent Board remand of September 
2006, all of the appellant's VA medical treatment records 
from the St. Louis VAMC have been obtained and included in 
the claims folder.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
underwent such a medical examination in August 2007.  The 
results from that examination have been included in the 
claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of that opportunity and 
provided testimony before the RO.  A copy of that transcript 
has been included in the claims folder for review.  He has 
essentially contended that because of his exposure to 
asbestos aboard the USS Shangri-La, he has developed a lung 
disorder.  He maintains that "but for" his exposure to 
asbestos, he would not now suffer from said lung disorder.  
The appellant was given notice that the VA would help his 
obtain evidence but that it was up to the appellant to inform 
the VA of that evidence.  During the course of this appeal, 
the appellant has proffered documents and statements in 
support of his claim.  It seems clear that the VA has given 
the appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's development 
instructions in the Board's latest Remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. T hose five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal or the rating criteria used 
to establish evaluate the actual disorder.  Despite the 
inadequate notice provided to the appellant on these 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the effective date to be assigned or the 
rating criteria that might be used in the evaluation are 
rendered moot.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

A review of the appellant's claims folder does confirm that 
the appellant did indeed serve aboard the USS Shangri-La for 
approximately three years.  He also was stationed at Naval 
Air Test Center Patuxent River.  While onboard the Shangri-
La, he served as an aviation bosen's mate and he worked with 
cable arresting gear.  As such, he may have been exposed to 
asbestos while performing his duties either while onboard 
ship or at Patuxent River.  

Nevertheless, the appellant did not receive treatment for an 
asbestos-like condition or a chronic pulmonary disorder while 
he was in service.  Moreover, there is no indication from the 
appellant's service medical records that he was exhibiting 
symptoms or manifestations of a lung disability that would 
indicate that he was exposed to asbestos or asbestos-related 
fibers.  In fact, there is no medical evidence until many 
years after service that the appellant may have been 
suffering from a lung disability.

The appellant was released from active service in 1968.  Six 
years later, after being in a motor vehicle accident, he was 
hospitalized at a private medical facility.  This occurred in 
March and April 1974.  The records from that time period 
indicate that the appellant's lungs were "clear".  

In conjunction with this claim, the appellant's VA medical 
treatment records have been obtained and included in the 
claims folder for review.  These medical treatment records 
are from the early 1990's to the present.  It is noted that 
the appellant and his representative have been informed that 
these records have been obtained and included in the claims 
folder.  Neither party has indicated that there are any 
additional records to be obtained by the VA.  

Notwithstanding the above, the VA medical treatment records 
do show that, over the years, the appellant has received 
treatment for a pulmonary condition.  However, the disability 
has been classified as chronic obstructive pulmonary disease 
(COPD).  He has not been diagnosed as having asbestosis or an 
actual, ratable asbestos-related disease or disability.  Yet, 
a May 2002 VA examination report noted that the appellant had 
been exposed to asbestos.  That same report also stated that 
the appellant's history included cigarette smoking since the 
age of seventeen with the appellant being a then one half 
pack of cigarettes per day.  The examiner went on to write:

	. . . [t]he patient was for a C & P 
exam related to possible asbestos 
exposure and lung disease.  I have 
reviewed his C-file.  He was on a ship 
with asbestos containing pipes.  However, 
he has no evidence of asbestos exposure 
by CXR and his PFTs are most c/w airway 
obstruction from years of cig smoking.

The medical records since 2002 to the present show that the 
appellant has continued to receive treatment for COPD.  

Following the Court's action in January 2006, the Board, in 
its September 2006 remand, requested that the appellant 
undergo another VA pulmonary examination in order to obtain 
additional information with respect to the appellant's 
current diagnosis and the etiology of any found condition.  
Such an examination was performed in September 2007.  The 
examiner noted that he have reviewed the appellant's complete 
claims folder including the VA medical records from the VAMC 
in St. Louis.  Following completion of the exam, the 
pulmonary doctor wrote that the appellant's lungs were clear 
without fibrosis, pleural plaques, or effusion.  He further 
opined that there was no evidence of asbestosis or asbestos-
related lung fibrosis.  The examiner did however diagnose the 
appellant as having COPD.  

The pulmonary doctor added an addendum to the examination 
report in November 2008.  The doctor concluded that there was 
no evidence of any type of asbestos-related pulmonary 
disorder, disability, or disease.  He wrote conclusively that 
the appellant's current COPD was not related to asbestos 
exposure.  He further opined that the appellant's COPD was 
not related to the appellant's military service but was 
instead related to the appellant's long history of cigarette 
smoking.  

As reported, the appellant and his attorney have put forth 
the argument that the appellant's current pulmonary condition 
is somehow related to the appellant's military service to 
include exposure to asbestos.  Again, the in-service medical 
records do not show treatment for any type of pulmonary 
condition, either chronic or acute, while the appellant was 
enlisted in the US Navy.  The appellant's post-service 
medical records do show that he has received treatment for 
COPD.  He has not been treated for an asbestos-related 
pulmonary disorder.  Moreover, neither the appellant nor his 
attorney have proffered any medical opinions that would 
etiologically link the appellant's current lung disorder with 
the appellant's military service or any incident therein.  

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA Manual ADMIN21 (M21-1).

More recently the Court has held that:

 . . . neither MANUAL M21-1 nor the 
CIRCULAR creates a presumption of 
exposure to asbestos solely from 
shipboard service.  Rather, they are 
guidelines which serve to inform and 
educate adjudicators as to the high 
exposure of asbestos and the prevalence 
of disease found in insulation and 
shipyard workers and they direct that the 
raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

As reported, the appellant served in the US Navy as an airman 
bosen's mate.  Asbestos advisory information contained in the 
Manual M21-1 provides some guidance with respect to 
occupational asbestos exposure.  It states that:

(1)  Some of the major occupations 
involving exposure to asbestos include 
mining, milling, work in shipyards, 
insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction 
products such as clutch facings and brake 
linings, manufacture and installation of 
roofing and flooring materials, asbestos 
cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple 
type of asbestos is unusual except in 
mines and mills where the raw materials 
are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile 
products as well as amosite and 
crocidolite since these varieties of 
African asbestos were used extensively in 
military ship construction.  Many of 
these people have only recently come to 
medical attention because the latent 
period varies from 10 to 45 or more years 
between first exposure and development of 
disease.  Also of significance is that 
the exposure to asbestos may be brief (as 
little as a month or two) or indirect 
(bystander disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

In keeping with the above, and as stated previously, the 
Board does acknowledge that the appellant had asbestos 
exposure during active service.

Unfortunately, the appellant's assertions are the only 
positive evidence in support of his claim.  That is, the 
claims folder is negative for any medical evidence, from 
either a private physician or a government physician, which 
would establish an etiological link between the claimed 
pulmonary disorder and his military service and asbestos 
exposure.  Moreover, the medical evidence also does not prove 
that the appellant's COPD, in and of itself, was caused by or 
due to his military service regardless of asbestos exposure.  

Hence, the Board is left with the contentions made by the 
appellant.  These statements were undoubtedly made in good 
faith; however, the appellant is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the appellant is competent to say that that 
he suffers from difficulty breathing or that he has a bad 
chronic cough.  However, he is not competent to say that he 
has an actual disability that is related to his service or to 
a condition he suffered therefrom while he was in service or 
that it is related to a service-connected disability.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his belief that he now suffers from a lung disorder 
because he was exposed to asbestos while in service.  The 
Board also believes that the appellant is sincere in 
expressing that opinion.  However, the matter at hand 
involves complex medical assessments that require medical 
expertise.  See Jandreau.  The appellant is not competent to 
provide more than simple medical observations.  He is not 
competent to provide complex medical opinions regarding the 
nature of the appellant's current pulmonary disability.  See 
Barr.  Thus, the lay assertions are not competent or 
sufficient.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
appellant's assertions, and as such, service connection for a 
pulmonary disorder (to include COPD), and to include as being 
secondary to asbestos exposure, is not warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  In 
other words, the medical evidence has not shown that the 
appellant now suffers from an asbestos-related lung disorder.  
While the appellant has obtained treatment for a variety of 
conditions, disabilities, and diseases from care providers, 
none of those who have provided significant treatment to the 
appellant have ever diagnosed, or treated the appellant for, 
asbestosis or an asbestos-related condition.  Instead, they 
have treated him for COPD - a condition for which they have 
not associated with asbestos but instead have associated the 
disability with the appellant's years of cigarette smoking.  
Therefore, the Board further concludes that the preponderance 
of the evidence is against a finding that the appellant has 
an asbestos-related lung disorder.

The overwhelming medical evidence of record does establish 
that the appellant has a diagnosis of COPD.  However, the 
medical evidence of record does not relate this disability to 
military service or to any possible asbestos exposure during 
service.  The record reveals that the appellant has a smoking 
history of one-half to one pack of cigarettes a day for over 
many, many years.  With no evidence of any current asbestos 
related disability that is related to his military service, 
and no evidence linking COPD to service, the preponderance of 
the evidence is against the appellant's claim for service 
connection. The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
appellant's favor.  The appellant's claim is thus denied.




ORDER

Entitlement to service connection for a lung disorder 
secondary to exposure to asbestos is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


